Citation Nr: 0605923	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.


INTRODUCTION

The veteran had recognized guerrilla service from August 1943 
to November 1943, and from June 1944 to March 1945.  He died 
in March 1986.  The appellant is advancing her claim as the 
veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a VA 
Regional Office (RO).  Although the appellant initially 
requested at Board hearing at the RO, she effectively 
withdrew that request by failing to respond to an RO letter 
requesting clarification.  

The claims file includes various communications from the 
appellant and a child of the appellant which have been 
translated into English.


FINDINGS OF FACT

1.  The veteran died in March 1986.

2.  The veteran's death certificate lists the immediate cause 
of death as hepatitis. 

3.  At the time of the veteran's death, service connection 
had not been established any disability.  

4.  Hepatitis was not manifested during the veteran's service 
or for many years thereafter.

5.  An etiological relationship has not been demonstrated 
between the veteran's hepatitis and a service-connected 
disability.

6.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.




CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005). 

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The intended effect of 
the regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to VA death benefits.  The 
discussions in the rating decision and statements of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a March 2002 VCAA letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the March 2002 VCAA letter 
was sent to the appellant prior to the August 2002 rating 
decision from which the present appeal arises.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  Appropriate VCAA notice was also again 
furnished to the appellant in an August 2005 letter.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
available service medical records and a certification of 
service from the service department.  Efforts by the RO to 
obtain medical records identified by the appellant have 
resulted in negative responses from medical providers.  The 
appellant has indicated that she has no additional evidence 
to submit.  Under the circumstances, the Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Analysis

I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

The veteran's death certificate documents the veteran's death 
in March 1986 and lists the cause of death as hepatitis.  
Review of the veteran's available service medical records 
reveals no reference to hepatitis.  At the time of discharge 
examination in December 1947, all major body systems were 
described as normal.  In the appropriate space for listing 
all significant diseases, the word "none" was typed in.  On 
an Affidavit for Philippine Army Personnel, signed by the 
veteran in December 1947, the word "none" was typed into 
the place for reporting wounds and illness during service. 

Although contentions advanced by and on the appellant's 
behalf are to the effect that the veteran suffered disability 
due to his service, there is no supporting medical evidence.  
The appellant referenced hepatitis as well as asthma, but 
there is simply no competent evidence of record showing that 
either disorder was manifested during service or it otherwise 
related to service.  The preponderance of the evidence is 
against a finding that the veteran's death was in any manner 
related to his period of recognized service. 

II.  Death Pension

The appellant is also claiming entitlement to VA death 
pension.  Entitlement to this benefit is dependent on the 
type of service the veteran had.  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3. 8 (c) and (d).  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.9 (a) and 
(d).

In this case, the service department has only certified 
recognized guerrilla service.  Therefore, entitlement to 
death pension is not warranted as a matter of law.  

Conclusion

Many of the contentions advanced in this case are directed 
toward arguing the economic need for the VA benefits.  Some 
communications also direct the Board to the veteran's service 
to the United States.  The Board acknowledges these 
contentions and understands and sympathizes with the 
appellant.  However, VA benefits must be awarded under the 
criteria set forth by Congress in the applicable statutes.  
In the present case, application of the pertinent laws and 
regulations does not permit a favorable determination as to 
either issue.  In reaching this determination, the Board is 
unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


